                           UNITED STATES DISTRICT COURT

                            MIDDLE DISTRICT OF LOUISIANA

BROYLES, ET AL.                                                    CIVIL ACTION


VERSUS                                                             10-857-SDD-CBW


CANTOR FITZGERALD & CO., ET AL.



                                  RULING AND ORDER

          CONSIDERING the Report and Recommendations1 entered in the above

captioned matter and there having been no objections filed;

          IT IS HEREBY ORDERED that this matter is DISMISSED without prejudice to the

right, upon good cause shown within ninety (90) days, to reopen the action if the

settlement is not consummated.

          Signed in Baton Rouge, Louisiana on February 11, 2020.




                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




1
    Rec. Doc. 235, p. 5.
